Rehearing granted, March 24, 2006

                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6648



FREDERICK GREEN,

                                             Plaintiff - Appellant,

          versus


JONATHAN E. OZMINT, Director of SCDC; GEORGE
HAGAN,   Warden   of  Allendale   Correctional
Institution; LAVERNE COHEN, Associate Warden
of Special Management Unit (SMU); ANN HALLMAN,
Institutional    Grievance   Coordinator    at
Allendale Correctional Institution; SAMUEL
KEARSE, Lieutenant and SMU Supervisor at
Allendale Correctional Institution; OTHER
UNKNOWN AGENCY OFFICIALS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-04-22074-2)


Submitted:   October 31, 2005           Decided:     November 29, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Green, Appellant Pro Se.     Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Frederick Green seeks to appeal the district court’s

order adopting the magistrate judge's report and recommendation and

denying his motion for a temporary restraining order.            This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Green seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     See Office of Pers. Mgmt. v. Am. Fed'n of Gov't

Employees, 473 U.S. 1301, 1303-04 (1985); Drudge v. McKernon, 482

F.2d 1375, 1376 (4th Cir. 1973).              Accordingly, we deny Green’s

motion to expedite the appeal, and we dismiss the appeal for lack

of jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 3 -